Name: Council Decision (CFSP) 2015/1863 of 18 October 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: international security;  management;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2015-10-18

 18.10.2015 EN Official Journal of the European Union L 274/174 COUNCIL DECISION (CFSP) 2015/1863 of 18 October 2015 amending Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP (1) concerning restrictive measures against Iran. (2) On 24 November 2013, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative of the Union for Foreign Affairs and Security Policy (High Representative), reached an agreement with Iran on a Joint Plan of Action which sets out an approach towards reaching a long-term comprehensive solution to the Iranian nuclear issue. It was agreed that the process leading to this comprehensive solution would include, as a first step, initial mutually-agreed measures to be taken by both sides for a duration of six months and renewable by mutual consent. (3) On 2 April 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative, agreed the key parameters of a Joint Comprehensive Plan of Action (JCPOA) with Iran. (4) On 14 July 2015, China, France, Germany, the Russian Federation, the United Kingdom and the United States, supported by the High Representative, reached an agreement with Iran on a long-term comprehensive solution to the Iranian nuclear issue. The full implementation of the JCPOA will ensure the exclusively peaceful nature of the Iranian nuclear programme, and provide for the comprehensive lifting of all nuclear-related sanctions. (5) On 20 July 2015, the United Nations Security Council adopted Resolution (UNSCR) 2231 (2015) endorsing the JCPOA, urging its full implementation in accordance with the timetable established in the JCPOA and providing for actions to take place in accordance with the JCPOA. (6) On 20 July 2015, the Council welcomed and endorsed the JCPOA and committed itself to abiding by its terms and to following the agreed implementation plan. The Council also fully supported UNSCR 2231 (2015). (7) The Council further reiterated that Union actions and commitments under the JCPOA related to the lifting of the sanctions will be carried out in accordance with the timeline and detailed arrangements specified in the JCPOA and that the lifting of economic and financial sanctions would come into effect once the International Atomic Energy Agency (IAEA) has verified that Iran has implemented its nuclear-related commitments as set out in the JCPOA. (8) The Council noted that the provisions under the Joint Plan of Action agreed in Geneva in 2013 had been extended for a further six months, to cover the period until the IAEA has verified that Iran has taken these actions. (9) The commitment to lift all Union nuclear-related sanctions in accordance with the JCPOA is without prejudice to the dispute-resolution mechanism specified in the JCPOA and to the reintroduction of Union sanctions in the event of significant non-performance by Iran of its commitments under the JCPOA. (10) In case of reintroduction of Union sanctions, adequate protection for the execution of contracts concluded in accordance with the JCPOA while sanctions relief was in force will be provided consistent with previous provisions when sanctions were originally imposed. (11) UNSCR 2231 (2015) provides that, upon IAEA-verified implementation of Iran's nuclear-related commitments as set out in the JCPOA, the provisions of UNSCRs 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), 1929 (2010) and 2224 (2015) are to be terminated. (12) UNSCR 2231 (2015) further provides that States are to comply with the relevant provisions contained in the statement of 14 July 2015, from China, France, Germany, the Russian Federation, the United Kingdom, the United States and the European Union, attached as Annex B to UNSCR 2231 (2015), aimed at promoting transparency and creating an atmosphere conducive to the full implementation of the JCPOA. (13) The relevant provisions contained in the statement of 14 July 2015 include a mechanism for review and provide for decisions on nuclear-related transfers to, or activities with, Iran, restrictions on arms, and ballistic missiles, as well as visa-ban and asset-freeze measures applicable to certain persons and entities. (14) In accordance with the JCPOA, Member States should terminate implementation of all Union nuclear-related economic and financial sanctions simultaneously with the IAEA-verified implementation by Iran of agreed nuclear-related measures. (15) Moreover, Member States should introduce, on the same date, an authorisation regime for reviewing and deciding on nuclear-related transfers to, or activities with, Iran not covered by UNSCR 2231 (2015), in full consistency with the JCPOA. (16) In accordance with the JCPOA, a Joint Commission consisting of representatives of Iran and of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative, will be established to monitor the implementation of the JCPOA and will carry out the functions provided for in this JCPOA. (17) Further action by the Union is needed in order to implement certain measures provided for in this Decision. (18) Decision 2010/413/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/413/CFSP is amended as follows: (1) In Article 1, paragraph 2 is replaced by the following: 2. The prohibition in paragraph 1 shall not apply to the direct or indirect transfer to, or for use in, or the benefit of Iran, through the territories of Member States of items referred to in paragraph 2(c), subparagraph 1 of Annex B to UNSCR 2231 (2015) for light water reactors.. (2) In Article 15, paragraphs 1, 2, 5 and 6 are replaced by the following: 1. Member States shall inspect, in accordance with their national authorities and legislation and consistent with international law, in particular the law of the sea and relevant international civil aviation agreements, all cargo to and from Iran in their territories, including seaports and airports, if they have information that provides reasonable grounds to believe that the cargo contains items the supply, sale, transfer or export of which is being undertaken contrary to this Decision. 2. Member States, consistent with international law, in particular the law of the sea, may request inspections of vessels on the high seas with the consent of the flag State, if they have information that provides reasonable grounds to believe that the vessels carry items the supply, sale, transfer or export of which is being undertaken contrary to this Decision. 5. In cases where an inspection referred to in paragraph 1 or 2 is undertaken, Member States shall seize and dispose of (such as through destruction, rendering inoperable, storage or transferring to a State other than the originating or destination States for disposal) items the supply, sale, transfer or export of which is being undertaken contrary to this Decision. Such seizure and disposal will be carried out at the expense of the importer or, if it is not possible to recover these expenses from the importer, they may, in accordance with national legislation, be recovered from any other person or entity responsible for the attempted illicit supply, sale, transfer or export. 6. The provision by nationals of Member States or from the territories under the jurisdiction of Member States of bunkering or ship supply services, or other servicing of vessels, to Iranian-owned or Iranian-contracted vessels, including chartered vessels, shall be prohibited if they have information that provides reasonable grounds to believe that the vessels carry items the supply, sale, transfer or export of which is being undertaken contrary to this Decision unless the provision of such services is necessary for humanitarian purposes or until the cargo has been inspected, and seized and disposed of if necessary, in accordance with paragraphs 1, 2 and 5.. (3) Article 18 is replaced by the following: The provision by nationals of Member States, or from the territories of Member States, of engineering and maintenance services to Iranian cargo aircraft shall be prohibited if they have information that provides reasonable grounds to believe that the cargo aircraft carry items the supply, sale, transfer or export of which is being undertaken contrary to this Decision unless the provision of such services is necessary for humanitarian and safety purposes or until the cargo has been inspected, and seized and disposed of if necessary, in accordance with Article 15 (1) and (5).. (4) In Article 19(1) the following points are added: (d) other persons designated by the Security Council as having engaged in, directly associated with, or provided support for, Iran's proliferation-sensitive nuclear activities undertaken contrary to Iran's commitments in the Joint Comprehensive Plan of Action (JCPOA) or the development of nuclear weapon delivery systems, including through the involvement in the procurement of prohibited items, goods, equipment, materials and technology specified in the statement attached to Annex B to UNSCR 2231 (2015); having assisted designated persons or entities in evading or acting inconsistently with the JCPOA or UNSCR 2231 (2015); having acted on behalf or at the direction of designated persons or entities, as listed in Annex III. (e) other persons not covered by Annex III that have engaged in, directly associated with, or provided support for, Iran's proliferation-sensitive nuclear activities undertaken contrary to Iran's commitments in the JCPOA or the development of nuclear weapon delivery systems, including through the involvement in the procurement of prohibited items, goods, equipment, materials and technology specified in the statement attached to Annex B to UNSCR 2231 (2015) or in this Decision; having assisted designated persons or entities in evading or acting inconsistently with the JCPOA, UNSCR 2231 (2015) or this Decision; having acted on behalf or at the direction of designated persons or entities, as listed in Annex IV.. (5) In Article 19, paragraph 2 is replaced by the following: 2. The prohibition in paragraph 1 of this Article shall not apply to the transit through the territories of Member States for the purposes of activities directly related to the items specified in paragraph 2(c), subparagraph 1 of Annex B to UNSCR 2231 (2015) for light water reactors.. (6) In Article 19(7), point (ii) is replaced by the following: (ii) furthering the objectives of UNSCR 2231 (2015), including where Article XV of the IAEA Statute is engaged;. (7) In Article 19, paragraphs 9 and 10 are replaced by the following: 9. In cases where, pursuant to paragraphs 4, 5 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in Annex I, II, III or IV, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. 10. A Member State wishing to grant the exemptions referred to in paragraph 7(i) and (ii) shall submit the proposed authorisations to the Security Council for approval.. (8) In Article 20(1), the following points are added: (d) other persons and entities designated by the Security Council as having engaged in, directly associated with, or provided support for, Iran's proliferation-sensitive nuclear activities undertaken contrary to Iran's commitments in the JCPOA or the development of nuclear weapon delivery systems, including through the involvement in the procurement of prohibited items, goods, equipment, materials and technology specified in the statement attached to Annex B to UNSCR 2231 (2015); having assisted designated persons or entities in evading or acting inconsistently with the JCPOA or UNSCR 2231 (2015); having acted on behalf or at the direction of designated persons or entities, or having been owned or controlled by designated persons or entities, as listed in Annex III; (e) other persons and entities not covered by Annex III that have engaged in, directly associated with, or provided support for, Iran's proliferation-sensitive nuclear activities undertaken contrary to Iran's commitments in the JCPOA or the development of nuclear weapon delivery systems, including through the involvement in the procurement of prohibited items, goods, equipment, materials and technology specified in the statement attached to Annex B to UNSCR 2231 (2015) or in this Decision; having assisted designated persons or entities in evading or acting inconsistently with the JCPOA, UNSCR 2231 (2015) or this Decision; having acted on behalf or at the direction of designated persons or entities, or having been owned or controlled by designated persons or entities, as listed in Annex IV.. (9) In Article 20(3) the final wording is replaced by the following: after notification by the Member State concerned to the Security Council of the intention to authorise, where appropriate, access to such funds and economic resources and in the absence of a negative decision by the Security Council within five working days of such notification.. (10) In Article 20, paragraph 4 is replaced by the following: 4. Exemptions may also be made for funds and economic resources which are: (a) necessary for extraordinary expenses, after notification by the Member State concerned to, and approval by, the Security Council; (b) the subject of a judicial, administrative or arbitral lien or judgement, in which case the funds and economic resources may be used to satisfy that lien or judgement provided that the lien or judgement was entered before the date of UNSCR 1737 (2006), and is not for the benefit of a person or entity referred to in paragraph 1 of this Article, after notification by the Member State concerned to the Security Council; (c) necessary for activities directly related to the items specified in paragraph 2(c), subparagraph 1 of Annex B to UNSCR 2231 (2015) for light water reactors. (d) necessary for the civil nuclear cooperation projects described in Annex III of the JCPOA, after notification by the Member State concerned to, and approval by, the Security Council; (e) necessary for activities directly related to the items specified in Articles 26c and 26d, or to any other activity required for the implementation of the JCPOA, after notification by the Member State concerned to, and approval by, the Security Council.. (11) In Article 20, paragraph 6 is replaced by the following: 6. Paragraph 1 shall not prevent a designated person or entity from making payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that: (a) the contract is not related to any of the prohibited items, materials, equipment, goods, technologies, assistance, training, financial assistance, investment, brokering or services referred to in this Decision; (b) the payment is not directly or indirectly received by a person or entity referred to in paragraph 1, and after notification by the relevant Member State to the Security Council of the intention to make or receive such payments or to authorise, where appropriate, the unfreezing of funds or economic resources for this purpose, 10 working days prior to such authorisation.. (12) Article 22 is replaced by the following: No claims, including for compensation or for other claim of this kind, such as a claim of set-off or a claim under a guarantee, in connection with any contract or transaction the performance of which was affected, directly or indirectly, wholly or in part, by reason of measures decided on pursuant to UNSCRs 1737 (2006), 1747 (2007), 1803 (2008), 1929 (2010), 2231 (2015), including measures of the Union or any Member State in accordance with, as required by or in any connection with, the implementation of the relevant decisions of the Security Council or measures covered by the present Decision, shall be granted to the designated persons or entities listed in Annex I, II, III or IV, or any other person or entity in Iran, including the Government of Iran, or any person or entity claiming through or for the benefit of any such person or entity.. (13) Article 23 is replaced by the following: 1. The Council shall implement modifications to Annexes I and III on the basis of the determinations made by the Security Council. 2. The Council, acting by unanimity on a proposal from Member States or from the High Representative of the Union for Foreign Affairs and Security Policy, shall establish the list in Annexes II and IV and adopt modifications to it.. (14) In Article 24, paragraphs 1 and 2 are replaced by the following: 1. Where the Security Council lists a person or entity, the Council shall include such person or entity in Annex III. 2. Where the Council decides to subject a person or entity to the measures referred to in Articles 19(1)(b), (c) and (e) and 20(1)( b), (c) and (e), it shall amend Annexes II and IV accordingly.. (15) Article 25 is replaced by the following: 1. Annexes I, II, III and IV shall include the grounds for listing of listed persons and entities, as provided by the Security Council or by the Committee with regard to Annex I and by the Security Council with regard to Annex III. 2. Annexes I, II, III and IV shall also include, where available, information necessary to identify the persons or entities concerned, as provided by the Security Council or by the Committee in respect of Annex I, or by the Security Council with regard to Annex III. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known and function or profession. With regard to entities such information may include names, place and date of registration, registration number and place of business. Annexes I, II, III and IV shall also include the date of designation.. (16) In Article 26, paragraph 4 is replaced by the following: 4. The measures referred to in Articles 19(1)(a), 20(1)(a), 20(2) and 20(12), in so far as they apply to the persons and entities listed in Annex V, shall be suspended. 5. The measures referred to in Articles 19(1)(b) and (c), 20(1)(b) and (c), 20(2) and 20(12), in so far as they apply to the persons and entities listed in Annex VI, shall be suspended.. (17) Article 26a is replaced by the following: Article 26a 1. The measures set out in Article 1(1)(a), (b), (d) and (e), Articles 2, 3, 3a, 3b, 3c, 3d, 3e, 4, 4a, 4b, 4c, 4d, 4e, 4f, 4g, 4h, 4i, 4j, 5, 6, 6a, 7, 8, 8a, 9, 10, 11, 12, 13, 14, 16, 17, 18a, 18b, Articles 20(7), 20(11), 20(13), 20(14), Articles 21 and 26b shall be suspended.. (18) The following Articles are inserted: Article 26c 1. The direct or indirect supply, sale or transfer to, or for use in, or the benefit of, Iran, by nationals of Member States or through the territories of Member States, or using vessels or aircraft under their jurisdiction, of the following items, materials, equipment, goods and technology, whether or not originating in their territories, shall be subject to approval on a case-by-case basis by the Security Council: (a) all items, materials, equipment, goods and technology contained in the Nuclear Suppliers Group list; (b) any further item if the Member State determines that it could contribute to reprocessing- or enrichment-related or heavy water-related activities inconsistent with the JCPOA. 2. The requirement set out in paragraph 1 of this Article shall not apply to the supply, sale or transfer to Iran of equipment referred to in paragraph 2(c), subparagraph 1 of Annex B to UNSCR 2231 (2015) for light water reactors. 3. Member States engaging in the activities referred to in paragraphs 1 and 2 shall ensure that: (a) the requirements, as appropriate, of the Guidelines as set out in the Nuclear Suppliers Group list have been met; (b) they have obtained and are in a position to exercise effectively a right to verify the end-use and end-use location of any supplied item; (c) they notify, as appropriate, the Security Council within ten days of the supply, sale or transfer; and (d) in the case of supplied items, materials, equipment, goods and technology included in the Nuclear Suppliers Group list, they also notify the IAEA within ten days of the supply, sale or transfer. 4. The requirement in paragraph 1 shall not apply to the supply, sale or transfer of items, materials, equipment, goods and technology, and the provision of any related technical assistance, training, financial assistance, investment, brokering or other services, that is directly related to: (a) the necessary modification of two cascades at the Fordow facility for stable isotope production; (b) the export of Iran's enriched uranium in excess of 300 kilograms in return for natural uranium; or (c) the modernisation of the Arak reactor based on the agreed conceptual design and, subsequently, on the agreed final design of such reactor, provided that Member States ensure that: (d) all such activities are undertaken strictly in accordance with the JCPOA; (e) they notify the Security Council and the Joint Commission ten days in advance of such activities; (f) the requirements, as appropriate, of the Guidelines as set out in the Nuclear Suppliers Group list have been met; (g) they have obtained and are in a position to exercise effectively a right to verify the end-use and end-use location of any supplied item; and (h) in the case of supplied items, materials, equipment, goods and technology included in the Nuclear Suppliers Group list, they also notify the IAEA within ten days of the supply, sale or transfer. 5. The provision of technical assistance or training, financing or financial assistance, investment, brokering or other services related to the supply, sale, transfer, manufacture or use of the items, materials, equipment, goods and technology referred to in paragraph 1 to any person, entity or body in, or for use in, Iran shall be subject to approval on a case-by-case basis by the Security Council. 6. Investment in the territories under the jurisdiction of Member States by Iran, its nationals, or entities incorporated in Iran or subject to its jurisdiction, or by persons or entities acting on their behalf or at their direction, or by entities owned or controlled by them in any commercial activity involving uranium mining, or production or use of nuclear materials as listed in Part 1 of the Nuclear Suppliers Group list shall be subject to approval on a case-by-case basis by the Security Council. 7. The procurement by nationals of Member States, or using their flagged vessels or aircraft, of the items, materials, equipment, goods and technology referred to in paragraph 1 from Iran shall be subject to approval on a case-by-case basis by the Joint Commission, whether or not originating in the territory of Iran. 8. The relevant Member State shall inform the other Member States of any approval granted in accordance with, or of activities undertaken pursuant to this Article. Article 26d 1. The direct or indirect supply, sale or transfer to, or for use in, or the benefit of, Iran, by nationals of Member States or through the territories of Member States, or using vessels or aircraft under their jurisdiction, of items, materials, equipment, goods and technology not covered by Article 26c or Article 26e that could contribute to reprocessing- or enrichment-related, heavy water-related or other activities inconsistent with the JCPOA shall be subject to an authorisation on a case-by-case basis by the competent authorities of the exporting Member State, whether or not originating in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. The requirement in paragraph 1 shall not apply to the supply, sale or transfer to Iran of equipment referred to in that paragraph for light water reactors. 3. Member States engaging in the activities referred to in paragraphs 1 and 2 shall ensure that they have obtained and are in a position to exercise effectively a right to verify the end-use and end-use location of any supplied item. 4. Member States engaging in the activities referred to in paragraph 2 shall ensure that they notify the other Member States within ten days of such activities. 5. The requirement set out in paragraph 1 shall not apply to the supply, sale or transfer of items, materials, equipment, goods and technology, and the provision of any related technical assistance, training, financial assistance, investment, brokering or other services, that is directly related to: (a) the necessary modification of two cascades at the Fordow facility for stable isotope production; (b) the export of Iran's enriched uranium in excess of 300 kilograms in return for natural uranium; or (c) the modernisation of the Arak reactor based on the agreed conceptual design and, subsequently, on the agreed final design of such reactor, provided that Member States ensure that: (d) all such activities are undertaken strictly in accordance with the JCPOA; (e) they notify the other Member States ten days in advance of such activities; and (f) they have obtained and are in a position to exercise effectively a right to verify the end-use and end-use location of any supplied item. 6. The provision of technical assistance or training, financing or financial assistance, investment, brokering or other services related to the supply, sale, transfer, manufacture or use of the items, materials, equipment, goods and technology referred to in paragraph 1, to any person, entity or body in, or for use in, Iran shall be subject to an authorisation on a case-by-case basis by the competent authorities of the relevant Member State. 7. Investment in the territories under the jurisdiction of Member States by Iran, its nationals, or entities incorporated in Iran or subject to its jurisdiction, or by persons or entities acting on their behalf or at their direction, or by entities owned or controlled by them in any commercial activity involving technologies referred to paragraph 1 shall be subject to an authorisation on a case-by-case basis by the competent authorities of the relevant Member State. 8. The procurement by nationals of Member States, or using their flagged vessels or aircraft, of the items, materials, equipment, goods and technology referred to in paragraph 1 from Iran shall be subject to approval, on a case-by-case basis, by the competent authorities of the relevant Member State, whether or not originating in the territory of Iran. 9. The competent authorities of the Member States shall not grant any authorisation for any supply, sale, transfer or procurement of the items, materials, equipment, goods and technology referred to in paragraph 1 if they determine that the supply, sale, transfer or procurement concerned or the provision of the service concerned would contribute to activities inconsistent with the JCPOA. 10. The relevant Member State shall inform the other Member States of its intention to grant an authorisation under this Article at least ten days in advance. Article 26e 1. The direct or indirect supply, sale or transfer to, or for use in, or the benefit of, Iran, by nationals of Member States, or through the territories of Member States, or using vessels or aircraft under their jurisdiction, of items, materials, equipment, goods and technology contained in the Missile Technology Control Regime list or any additional item that could contribute to the development of nuclear weapon delivery systems shall be prohibited, whether or not originating in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. It shall also be prohibited to: (a) provide technical assistance or training, investment or brokering services related to items, materials, equipment, goods and technology set out in paragraph 1 and to the provision, manufacture, maintenance and use of these items, materials, equipment, goods and technology, directly or indirectly, to any person, entity or body in, or for use in, Iran; (b) provide financing or financial assistance related to items and technology referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any supply, sale, transfer or export of these items and technologies, or for the provision of related technical assistance, training, services or assistance, directly or indirectly, to any person, entity or body in, or for use in, Iran; (c) participate, knowingly or intentionally, in activities the object or effect of which is to circumvent the prohibition referred to in points (a) and (b); (d) make an investment in the territories under the jurisdiction of Member States by Iran, its nationals, or entities incorporated in Iran or subject to its jurisdiction, or by persons or entities acting on their behalf or at their direction, or by entities owned or controlled by them in any commercial activity involving technologies referred to paragraph 1. 3. The procurement by nationals of Member States, or using their flagged vessels or aircraft, of the items, materials, equipment, goods and technology referred to in paragraph 1 from Iran shall be prohibited, whether or not originating in the territory of Iran. Article 26f 1. The supply, sale or transfer to Iran, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under their jurisdiction, of graphite, and raw or semi-finished metals, such as aluminium and steel, shall be subject to an authorisation by the competent authority of the exporting Member State whether or not originating in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. The provision of: (a) technical assistance or training and other services related to items referred to in paragraph 1; (b) financing or financial assistance for any supply, sale, or transfer of items referred to in paragraph 1 or for the provision of related technical assistance and training, shall also be subject to an authorisation of the competent authority of the relevant Member State. 3. The competent authorities of the Member States shall not grant any authorisation for any supply, sale or transfer of the items, materials, equipment, goods and technology referred to in paragraph 1 if: (a) they determine that the supply, sale or transfer concerned or the provision of the service concerned would: (i) contribute to reprocessing- or enrichment-related or heavy water-related activities or other nuclear-related activities inconsistent with the JCPOA; (ii) contribute to Iran's military or ballistic missile programme; or (iii) benefit directly or indirectly the Iranian Revolutionary Guard Corps; (b) contracts for delivery of such items or assistance do not include appropriate end-user guarantees. 4. The relevant Member State shall inform the other Member States of its intention to grant an authorisation under this Article at least ten days in advance. Article 26g 1. The supply, sale or transfer to Iran, by nationals of Member States, or from the territories of Member States, or using vessels or aircraft under their jurisdiction, of software for integrating industrial processes shall be subject to an authorisation by the competent authority of the exporting Member State, whether or not originating in their territories. The Union shall take the necessary measures in order to determine the relevant items to be covered by this provision. 2. The provision of: (a) technical assistance or training and other services related to items referred to in paragraph 1; (b) financing or financial assistance for any supply, sale or transfer of items referred to in paragraph 1 or for the provision of related technical assistance and training, shall also be subject to an authorisation of the competent authority of the relevant Member State. 3. The competent authorities of the Member States shall not grant any authorisation for any supply, sale or transfer of the items, materials, equipment, goods and technology referred to in paragraph 1 if: (a) they determine that the supply, sale, transfer or export concerned or the provision of the service concerned would: (i) contribute to reprocessing- or enrichment-related or heavy water-related activities or other nuclear-related activities inconsistent with the JCPOA; (ii) contribute to Iran's military or ballistic missile programme; or (iii) benefit directly or indirectly the Iranian Revolutionary Guard Corps. (b) contracts for delivery of such items or assistance do not include appropriate end-user guarantees. 4. The relevant Member State shall inform the other Member States of its intention to grant an authorisation under this Article at least ten days in advance.. (19) The Annexes set out in the Annexes to this Decision are added. Article 2 This Decision shall enter into force on the date following that of its publication in the Official Journal of the European Union. It shall apply from the date on which the Council has noted that the Director-General of the IAEA has presented a report to the IAEA Board of Governors and to the United Nations Security Council which confirms that Iran has taken the measures specified in paragraphs 15.1 to 15.11 of Annex V to the JCPOA. The date of application shall be published on the same day in the Official Journal of the European Union. Done at Brussels, 18 October 2015. For the Council The President J. ASSELBORN (1) Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (OJ L 195, 27.7.2010, p. 39). ANNEX I ANNEX III List of persons referred to in Article 19(1)(d) and of persons and entities referred to in Article 20(1)(d) A. Persons B. Entities. ANNEX II ANNEX IV List of persons referred to in Article 19(1)(e) and of persons and entities referred to in Article 20(1)(e) A. Persons B. Entities. ANNEX III ANNEX V LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 26(4) 1. AGHA-JANI, Dawood 2. ALAI, Amir Moayyed 3. ASGARPOUR, Behman 4. ASHIANI, Mohammad Fedai 5. ASHTIANI, Abbas Rezaee 6. ATOMIC ENERGY ORGANISATION OF IRAN (AEOI) 7. BAKHTIAR, Haleh 8. BEHZAD, Morteza 9. ESFAHAN NUCLEAR FUEL RESEARCH AND PRODUCTION CENTRE (NFRPC) AND ESFAHAN NUCLEAR TECHNOLOGY CENTRE (ENTC) 10. FIRST EAST EXPORT BANK, P.L.C.: 11. HOSSEINI, Seyyed Hussein 12. IRANO HIND SHIPPING COMPANY 13. IRISL BENELUX NV 14. JABBER IBN HAYAN 15. KARAJ NUCLEAR RESEARCH CENTRE 16. KAVOSHYAR COMPANY 17. LEILABADI, Ali Hajinia 18. MESBAH ENERGY COMPANY 19. MODERN INDUSTRIES TECHNIQUE COMPANY 20. MOHAJERANI, Hamid-Reza 21. MOHAMMADI, Jafar 22. MONAJEMI, Ehsan 23. NOBARI, Houshang 24. NOVIN ENERGY COMPANY 25. NUCLEAR RESEARCH CENTER FOR AGRICULTURE AND MEDICINE 26. PARS TRASH COMPANY 27. PISHGAM (PIONEER) ENERGY INDUSTRIES 28. QANNADI, Mohammad 29. RAHIMI, Amir 30. RAHIQI, Javad 31. RASHIDI, Abbas 32. SABET, M. Javad Karimi 33. SAFDARI, Seyed Jaber 34. SOLEYMANI, Ghasem 35. SOUTH SHIPPING LINE IRAN (SSL) 36. TAMAS COMPANY. ANNEX IV ANNEX VI LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLE 26(5) 1. ACENA SHIPPING COMPANY LIMITED 2. ADVANCE NOVEL 3. AGHAJARI OIL & GAS PRODUCTION COMPANY 4. AGHAZADEH, Reza 5. AHMADIAN, Mohammad 6. AKHAVAN-FARD, Massoud 7. ALPHA EFFORT LTD 8. ALPHA KARA NAVIGATION LIMITED 9. ALPHA NARI NAVIGATION LIMITED 10. ARIAN BANK 11. ARVANDAN OIL & GAS COMPANY 12. ASHTEAD SHIPPING COMPANY LTD 13. ASPASIS MARINE CORPORATION 14. ASSA CORPORATION 15. ASSA CORPORATION LTD 16. ATLANTIC INTERMODAL 17. AVRASYA CONTAINER SHIPPING LINES 18. AZARAB INDUSTRIES 19. AZORES SHIPPING COMPANY ALIAS AZORES SHIPPING FZE LLC 20. BANCO INTERNACIONAL DE DESARROLLO CA 21. BANK KARGOSHAE 22. BANK MELLAT 23. BANK MELLI IRAN INVESTMENT COMPANY 24. BANK MELLI IRAN ZAO 25. BANK MELLI PRINTING AND PUBLISHING COMPANY 26. BANK MELLI 27. BANK OF INDUSTRY AND MINE 28. BANK REFAH KARGARAN 29. BANK TEJARAT 30. BEST PRECISE LTD 31. BETA KARA NAVIGATION LTD 32. BIIS MARITIME LIMITED 33. BIS MARITIME LIMITED 34. BONAB RESEARCH CENTER 35. BRAIT HOLDING SA 36. BRIGHT JYOTI SHIPPING 37. BRIGHT SHIP FZC 38. BUSHEHR SHIPPING COMPANY LIMITED 39. BYFLEET SHIPPING COMPANY LTD 40. CEMENT INVESTMENT AND DEVELOPMENT COMPANY 41. CENTRAL BANK OF IRAN 42. CHAPLET SHIPPING LIMITED 43. COBHAM SHIPPING COMPANY LTD 44. CONCEPT GIANT LTD 45. COOPERATIVE DEVELOPMENT BANK 46. CRYSTAL SHIPPING FZE 47. DAJMAR, Mohammad Hossein 48. DAMALIS MARINE CORPORATION 49. DARYA CAPITAL ADMINISTRATION GMBH 50. DARYA DELALAN SEFID KHAZAR SHIPPING COMPANY 51. DELTA KARA NAVIGATION LTD 52. DELTA NARI NAVIGATION LTD 53. DIAMOND SHIPPING SERVICES 54. DORKING SHIPPING COMPANY LTD 55. EAST OIL & GAS PRODUCTION COMPANY 56. EDBI EXCHANGE COMPANY 57. EDBI STOCK BROKERAGE COMPANY 58. EFFINGHAM SHIPPING COMPANY LTD 59. EIGHTH OCEAN ADMINISTRATION GMBH 60. EIGHTH OCEAN GMBH & CO. KG 61. ELBRUS LTD 62. ELCHO HOLDING LTD 63. ELEGANT TARGET DEVELOPMENT LIMITED 64. ELEVENTH OCEAN ADMINISTRATION GMBH 65. ELEVENTH OCEAN GMBH & CO. KG 66. EMKA COMPANY 67. EPSILON NARI NAVIGATION LTD 68. E-SAIL A.K.A.E-SAIL SHIPPING COMPANY 69. ETA NARI NAVIGATION LTD 70. ETERNAL EXPERT LTD 71. EUROPÃ ISCH-IRANISCHE HANDELSBANK 72. EXPORT DEVELOPMENT BANK OF IRAN 73. FAIRWAY SHIPPING 74. FAQIHIAN, Dr Hoseyn 75. FARNHAM SHIPPING COMPANY LTD 76. FASIRUS MARINE CORPORATION 77. FATSA 78. FIFTEENTH OCEAN ADMINISTRATION GMBH 79. FIFTEENTH OCEAN GMBH & CO. KG 80. FIFTH OCEAN ADMINISTRATION GMBH 81. FIFTH OCEAN GMBH & CO. KG 82. FIRST ISLAMIC INVESTMENT BANK 83. FIRST OCEAN ADMINISTRATION GMBH 84. FIRST OCEAN GMBH & CO. KG 85. FIRST PERSIAN EQUITY FUND 86. FOURTEENTH OCEAN ADMINISTRATION GMBH 87. FOURTEENTH OCEAN GMBH & CO. KG 88. FOURTH OCEAN ADMINISTRATION GMBH 89. FOURTH OCEAN GMBH & CO. KG 90. FUTURE BANK BSC 91. GACHSARAN OIL & GAS COMPANY 92. GALLIOT MARITIME INCORPORATION 93. GAMMA KARA NAVIGATION LTD 94. GIANT KING LIMITED 95. GOLDEN CHARTER DEVELOPMENT LTD 96. GOLDEN SUMMIT INVESTMENTS LTD 97. GOLDEN WAGON DEVELOPMENT LTD 98. GOLPARVAR, Gholam Hossein 99. GOMSHALL SHIPPING COMPANY LTD 100. GOOD LUCK SHIPPING COMPANY LLC 101. GRAND TRINITY LTD 102. GREAT EQUITY INVESTMENTS LTD 103. GREAT METHOD LTD 104. GREAT PROSPECT INTERNATIONAL LTD 105. HAFIZ DARYA SHIPPING LINES 106. HARVEST SUPREME LTD 107. HARZARU SHIPPING 108. HELIOTROPE SHIPPING LIMITED 109. HELIX SHIPPING LIMITED 110. HK INTERTRADE COMPANY LTD 111. HONG TU LOGISTICS PRIVATE LIMITED 112. HORSHAM SHIPPING COMPANY LTD 113. IFOLD SHIPPING COMPANY LIMITED 114. INDUS MARITIME INCORPORATION 115. INDUSTRIAL DEVELOPMENT & RENOVATION ORGANIZATION 116. INSIGHT WORLD LTD 117. INTERNATIONAL SAFE OIL 118. IOTA NARI NAVIGATION LIMITED 119. IRAN FUEL CONSERVATION ORGANIZATION 120. IRAN INSURANCE COMPANY 121. IRANIAN OFFSHORE ENGINEERING & CONSTRUCTION CO 122. IRANIAN OIL COMPANY LIMITED 123. IRANIAN OIL PIPELINES AND TELECOMMUNICATIONS COMPANY (IOPTC) 124. IRANIAN OIL TERMINALS COMPANY 125. IRANO MISR SHIPPING COMPANY 126. IRINVESTSHIP LTD 127. IRISL (MALTA) LTD 128. IRISL EUROPE GMBH 129. IRISL MARINE SERVICES AND ENGINEERING COMPANY 130. IRISL MARITIME TRAINING INSTITUTE 131. IRITAL SHIPPING SRL 132. ISI MARITIME LIMITED 133. ISIM AMIN LIMITED 134. ISIM ATR LIMITED 135. ISIM OLIVE LIMITED 136. ISIM SAT LIMITED 137. ISIM SEA CHARIOT LTD 138. ISIM SEA CRESCENT LTD 139. ISIM SININ LIMITED 140. ISIM TAJ MAHAL LTD 141. ISIM TOUR COMPANY LIMITED 142. ISLAMIC REPUBLIC OF IRAN SHIPPING LINES 143. JACKMAN SHIPPING COMPANY 144. KALA NAFT 145. KALAN KISH SHIPPING COMPANY LTD 146. KAPPA NARI NAVIGATION LTD 147. KARA SHIPPING AND CHARTERING GMBH 148. KAROON OIL & GAS PRODUCTION COMPANY 149. KAVERI MARITIME INCORPORATION 150. KAVERI SHIPPING LLC 151. KEY CHARTER DEVELOPMENT LTD 152. KHALILIPOUR, Said Esmail 153. KHANCHI, Ali Reza 154. KHAZAR EXPL & PROD CO 155. KHAZAR SHIPPING LINES 156. KHEIBAR COMPANY 157. KING PROSPER INVESTMENTS LTD 158. KINGDOM NEW LTD 159. KINGSWOOD SHIPPING COMPANY LIMITED 160. KISH SHIPPING LINE MANNING COMPANY 161. LAMBDA NARI NAVIGATION LIMITED 162. LANCING SHIPPING COMPANY LIMITED 163. LOGISTIC SMART LTD 164. LOWESWATER LTD 165. MACHINE SAZI ARAK 166. MAGNA CARTA LIMITED 167. MALSHIP SHIPPING AGENCY 168. MARBLE SHIPPING LIMITED 169. MAROUN OIL & GAS COMPANY 170. MASJED-SOLEYMAN OIL & GAS COMPANY 171. MASTER SUPREME INTERNATIONAL LTD 172. MAZANDARAN CEMENT COMPANY 173. MEHR CAYMAN LTD 174. MELLAT BANK SB CJSC 175. MELLI AGROCHEMICAL COMPANY PJS 176. MELLI BANK PLC 177. MELLI INVESTMENT HOLDING INTERNATIONAL 178. MELODIOUS MARITIME INCORPORATION 179. METRO SUPREME INTERNATIONAL LTD 180. MIDHURST SHIPPING COMPANY LIMITED (MALTA) 181. MILL DENE LTD 182. MINISTRY OF ENERGY 183. MINISTRY OF PETROLEUM 184. MODALITY LTD 185. MODERN ELEGANT DEVELOPMENT LTD 186. MOUNT EVEREST MARITIME INCORPORATION 187. NAFTIRAN INTERTRADE COMPANY 188. NAFTIRAN INTERTRADE COMPANY SRL 189. NAMJOO, Majid 190. NARI SHIPPING AND CHARTERING GMBH & CO. KG 191. NARMADA SHIPPING 192. NATIONAL IRANIAN DRILLING COMPANY 193. NATIONAL IRANIAN GAS COMPANY 194. NATIONAL IRANIAN OIL COMPANY 195. NATIONAL IRANIAN OIL COMPANY NEDERLAND (A.K.A.: NIOC NETHERLANDS REPRESENTATION OFFICE) 196. NATIONAL IRANIAN OIL COMPANY PTE LTD 197. NATIONAL IRANIAN OIL COMPANY, INTERNATIONAL AFFAIRS LIMITED 198. NATIONAL IRANIAN OIL ENGINEERING AND CONSTRUCTION COMPANY (NIOEC) 199. NATIONAL IRANIAN OIL PRODUCTS DISTRIBUTION COMPANY (NIOPDC) 200. NATIONAL IRANIAN OIL REFINING AND DISTRIBUTION COMPANY 201. NATIONAL IRANIAN TANKER COMPANY 202. NEUMAN LTD 203. NEW DESIRE LTD 204. NEW SYNERGY 205. NEWHAVEN SHIPPING COMPANY LIMITED 206. NINTH OCEAN ADMINISTRATION GMBH 207. NINTH OCEAN GMBH & CO. KG 208. NOOR AFZA GOSTAR 209. NORTH DRILLING COMPANY 210. NUCLEAR FUEL PRODUCTION AND PROCUREMENT COMPANY 211. OCEAN CAPITAL ADMINISTRATION GMBH 212. OCEAN EXPRESS AGENCIES PRIVATE LIMITED 213. ONERBANK ZAO 214. OXTED SHIPPING COMPANY LIMITED 215. PACIFIC SHIPPING 216. PARS SPECIAL ECONOMIC ENERGY ZONE 217. PARTNER CENTURY LTD 218. PEARL ENERGY COMPANY LTD 219. PEARL ENERGY SERVICES, SA 220. PERSIA INTERNATIONAL BANK PLC 221. PETRO SUISSE 222. PETROIRAN DEVELOPMENT COMPANY LTD 223. PETROLEUM ENGINEERING & DEVELOPMENT COMPANY 224. PETROPARS INTERNATIONAL FZE 225. PETROPARS IRAN COMPANY 226. PETROPARS LTD 227. PETROPARS OILFIELD SERVICES COMPANY 228. PETROPARS UK LIMITED 229. PETWORTH SHIPPING COMPANY LIMITED 230. POST BANK OF IRAN 231. POWER PLANTS' EQUIPMENT MANUFACTURING COMPANY (SAAKHTE TAJHIZATE NIROOGAHI) 232. PROSPER METRO INVESTMENTS LTD 233. RASTKHAH, Engineer Naser 234. REIGATE SHIPPING COMPANY LIMITED 235. RESEARCH INSTITUTE OF NUCLEAR SCIENCE & TECHNOLOGY 236. REZVANIANZADEH, Mohammad Reza 237. RISHI MARITIME INCORPORATION 238. SACKVILLE HOLDINGS LTD 239. SAFIRAN PAYAM DARYA SHIPPING COMPANY 240. SALEHI, Ali Akbar 241. SANFORD GROUP 242. SANTEXLINES 243. SECOND OCEAN ADMINISTRATION GMBH 244. SECOND OCEAN GMBH & CO. KG 245. SEIBOW LOGISTICS LIMITED 246. SEVENTH OCEAN ADMINISTRATION GMBH 247. SEVENTH OCEAN GMBH & CO. KG 248. SHALLON LTD 249. SHEMAL CEMENT COMPANY 250. SHINE STAR LIMITED 251. SHIPPING COMPUTER SERVICES COMPANY 252. SILVER UNIVERSE INTERNATIONAL LTD 253. SINA BANK 254. SINO ACCESS HOLDINGS 255. SINOSE MARITIME 256. SISCO SHIPPING COMPANY LTD 257. SIXTEENTH OCEAN ADMINISTRATION GMBH 258. SIXTEENTH OCEAN GMBH & CO. KG 259. SIXTH OCEAN ADMINISTRATION GMBH 260. SIXTH OCEAN GMBH & CO. KG 261. SMART DAY HOLDINGS LTD 262. SOLTANI, Behzad 263. SORINET COMMERCIAL TRUST (SCT) 264. SOROUSH SARAMIN ASATIR 265. SOUTH WAY SHIPPING AGENCY CO. LTD 266. SOUTH ZAGROS OIL & GAS PRODUCTION COMPANY 267. SPARKLE BRILLIANT DEVELOPMENT LIMITED 268. SPRINGTHORPE LIMITED 269. STATIRA MARITIME INCORPORATION 270. SUREH (NUCLEAR REACTORS FUEL COMPANY) 271. SYSTEM WISE LTD 272. TAMALARIS CONSOLIDATED LTD 273. TENTH OCEAN ADMINISTRATION GMBH 274. TENTH OCEAN GMBH & CO. KG 275. TEU FEEDER LIMITED 276. THETA NARI NAVIGATION 277. THIRD OCEAN ADMINISTRATION GMBH 278. THIRD OCEAN GMBH & CO. KG 279. THIRTEENTH OCEAN ADMINISTRATION GMBH 280. THIRTEENTH OCEAN GMBH & CO. KG 281. TOP GLACIER COMPANY LIMITED 282. TOP PRESTIGE TRADING LIMITED 283. TRADE CAPITAL BANK 284. TRADE TREASURE 285. TRUE HONOUR HOLDINGS LTD 286. TULIP SHIPPING INC 287. TWELFTH OCEAN ADMINISTRATION GMBH 288. TWELFTH OCEAN GMBH & CO. KG 289. UNIVERSAL TRANSPORTATION LIMITATION UTL 290. VALFAJR 8TH SHIPPING LINE 291. WEST OIL & GAS PRODUCTION COMPANY 292. WESTERN SURGE SHIPPING COMPANY LIMITED 293. WISE LING SHIPPING COMPANY LIMITED 294. ZANJANI, Babak 295. ZETA NERI NAVIGATION.